ORDER
PER CURIAM.
Tatonka Capital Corporation (“Appellant”) appeals the St. Louis County Circuit Court’s grant of Respondent’s Motion to Intervene and Motion to Quash Appellant’s execution on twelve horses adjudicated to be owned by Defendants pursuant to a Default Judgment registered in the circuit court as a foreign judgment from the District Court of the County of Denver, State of Colorado. On appeal, Appellant argues that the trial court erred in (1) granting Respondent’s Motion to Quash Appellant’s execution, (2) permitting only newly discovered material evidence that occurred after the November 25, 1998 hearing to be admitted, (3) granting Respondent’s Motion to Intervene and (4) granting Respondent’s Motion to Quash Appellant’s execution.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).